By the Court,

DOWNER, J.
Is there a consideration expressed in the written memorandum set out in the complaint, so as to make it a valid agreement, within the statute of frauds ? The memorandum is as follows: “ I will be responsible for the purchase of goods from Williams, Smith & Co., for A. C. Dougherty or by his order, until I give them notice to the contrary. Chicago, October 9, 1860. (Signed) H. Ketchum.” This is equivalent to saying, if you will sell Dougherty goods, in consideration thereof, I will be responsible for the amount of the sales until notice to the contrary. It has been uniformly held that such memorandums relating to future sales, do express, not in so many words, but as gathered from the whole instrument, the consideration, and are valid. This answers, in substance, all the objections to the complaint.
Order of the court below affirmed, with costs.